Citation Nr: 9902476	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 until 
September 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of August 1997 from the St. Louis, Missouri Regional 
Office (RO) which increased the 10 percent disability rating 
for PTSD to 50 percent to which the veteran expressed 
dissatisfaction. 


REMAND

The veteran contends that the symptoms associated with his 
service-connected PTSD are far more disabling than 
represented by the 50 percent disability evaluation currently 
in effect, and warrant a higher rating.

A review of the claims folder reflects that the appellant 
receives regular and continuing outpatient in the VA mental 
hygiene clinic; the last entry of such is dated in July 1998.  
It is shown that that the appellant continued to have 
significant problems which included recollections of his 
Vietnam experience, sleep difficulties, a sense of 
worthlessness, anger management, violent tendencies, 
irritability and aggressive behavior.  A clinic report dated 
in December 1986 from a vet center in Lexington, Kentucky is 
also of record noting that the appellant consistently and 
faithfully maintained his counseling appointments.  It was 
reported at that time that the threat of violent behavior had 
led to his dismissal from long-term employment.  The veteran 
wrote in July 1998 that he continued to see a counselor at 
the vet center, and indicated in September 1998 that he 
received treatment in the VA mental health clinic at least 
once a week.  The Board is of the opinion that current 
records in this regard should be requested and secured.

Additionally, the record reflects that the veteran was most 
recently afforded a VA psychiatric examination for 
compensation and pension purposes in March 1997 whereupon the 
10 percent evaluation for PTSD was increased to 50 by rating 
decision of August 1997.  It is observed in that rating 
determination, however, that it was recorded that the veteran 
would be scheduled for a future VA examination in March 1999 
to assess the degree and severity of his service-related 
psychiatric disorder.  Since that time is at hand as of this 
writing, and in view of the foregoing, the Board finds that 
the veteran should be accorded a VA psychiatric examination 
for the purpose of determining the current severity of his 
service-connected PTSD.

The Court of Veterans Appeals has held that the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim, to include securing medical records to which 
reference has been made, and a thorough and complete medical 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Gilbert v. Derwinski, 1 Vet.App. 49,55 (1990). 

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  Any and all VA outpatient and/or 
inpatient records dating from July 1998 
should be requested and associated with 
the claims folder. The RO also should 
obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as any non-VA 
medical records relied upon concerning 
that claim.

2.  Clinical records or a current report 
from the vet center in Lexington, 
Kentucky should also be requested and 
associated with the claims folder. 

3.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale any opinion expressed must be 
set forth in a typewritten report.  

4.  Prior to the examination, the RO 
must inform the veteran, in writing, of 
all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation.

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

6.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veterans claim of 
entitlement to a disability rating 
greater than 50 percent for PTSD.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VAs duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veterans claim.  No action is required of the veteran until 
further notice.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
